United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                         May 16, 2013

                                WILLIAM J. BAUER, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge

Nos. 11‐3000 & 11‐3109                                 Appeals from the United States
                                                       District Court for the Northern District
OTTO MAY, JR.,                                         of Illinois, Western Division.
    Plaintiff‐Appellant/Cross‐Appellee, 
                                                       No. 02‐C‐50440
               v. 
                                                       Frederick J. Kapala, Judge.
CHRYSLER GROUP, LLC,
   Defendant‐Appellee/Cross‐Appellant.

                                           O R D E R


           The opinion of this court issued on May 14, 2013, is amended as follows:

           Page 1, line 2, “Belvedere” should be “Belvidere”;

           Page 2, line 20, “Belvedere” should be “Belvidere”;

           Page 4, line 28, “Belvedere”(in both instances) should be “Belvidere”;

           Page 12, line 16, “Belvedere” should be “Belvidere”;

           Page 13, line 10, “Belvedere” should be “Belvidere”.